Title: From James Madison to Samuel Cabot, 21 July 1801
From: Madison, James
To: Cabot, Samuel


Sir,
Department of State Washington 21st. July 1801
Your letter of the 11th. instant has duly come to hand. This being the first notice received by the Executive of your being still in the United States, no time is lost in observing to you, that under circumstances where services cannot be rendered to the public, it is deemed reasonable that the public should not be chargeable with the expense attached to them. I am accordingly instructed by the President, to acquaint you that this principle is applied to your case, and as a consequence of it, that no obstacle exists to your pursuit of any private interests which your judgment may suggest to you.
The settlement of all accounts heretofore rendered to this Department having been, by a late arrangement, transferred to the ordinary course of settlement at the Treasury, you will please to present yours for that purpose to that Department, as soon as may be practicable. It is proper to add, that as questions may arise, under the state of evidence in this office, concerning the period by which your salary is to be determined, it will be adviseable for you to be prepared with such explanations and proofs, as may be most likely to render the decision of them just and satisfactory. In appointments most analagous to yours, the return home is the date, to which the salary is computed, where no special reasons appear for a different rule of settlement. With respect I am Sir, Your Obedient servant
James Madison
 

   
   RC (MHi). In a clerk’s hand, signed, with a complimentary close, by JM.


